DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 11-21 are presented for examination.
This action is in response to the Amendment/Remarks on 10/27/22.  Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat et al. (hereinafter Haghighat) (US 2021/0263779 A1) in view Dutt et al. (hereinafter Dutt) (US 2004/0078785 A1), and further in view of Brandwine (US 2017/0366551 A1).

Haghighat and Dutt were cited in a previous PTO-892.

As to claim 1, Haghighat teaches an apparatus comprising: 
at least one processing platform (FaaS platform 102, serverless service platform 203, etc.) comprising one or more processing devices (FaaS hardware components such as processor, accelerator, etc.) ([0003]; [0005]; [0150]); 
said at least one processing platform being configured to: execute a portion of an application program in a first virtual computing element (first container 1502 for function 1504 portion of the application, etc.), wherein the application program is decomposed into functions (applications decomposed into functions 602 that includes code 604 with the OS, platform, and infrastructure services) and comprises one or more portions of marked code (code to execute part of an application as a function such as “marked_function”, with dynamic application decomposition; in addition, function is also associated with metadata 610 that defines a set of user level capabilities; opaque markers 4270), the marked code comprising a given function (a particular function marked with FaaS-related information to run in an FaaS environment; or marked as non-FaaS functions such as fourth-sixth functions 1318, 1320, 1322, etc.) to run in a separate execution environment from the rest of the application program (FaaS function code 412 specifically marks code as being specifically for the FaaS environment) and an execution selection code marker to specify one or more execution environments where to execute the given function of the marked code (via triggering devices 1306, 1308, 1310 that provides the event triggering for executing functions to proper execution environment), wherein the one or more execution environments specified in the marked code comprises one or more execution environments which are pre-configured for code execution (in some embodiments, pre-configuration occurs by reserving and/or reallocating resources based on the fetched FaaS-related information of a function in order to advantageously provide container run ahead speculative execution, e.g., in a FaaS environment) (Abstract; Fig. 5; [0160]; [0177]; [0246]; [1200]; [0316]; [0339]-[0340]; [1041]; [1044]-[1045]);
 receive a request for execution of one of the one or more portions of marked code (code execution requests for execution can include particular functions, actions, and/or run-to-completion procedures; requests executing computer code such as FaaS function code 412) ([0002]; [0316]; [0160]); 
decide whether to execute the portion of marked code identified in the request in the first virtual computing element or in a second virtual computing element (function/container orchestration component analyzes and optimally determines whether the functions of the function request 1604 may execute in one or another of virtualized containers 1614a-1614c) ([0154]; [0160]; [0316]; [0417]); 
determine an execution environment from one or more execution environments (one or more execution environments 2442, which also relate to the one or more platforms) specified in the marked code for the second virtual computing element to execute the marked code, when it is decided to execute the portion of the marked code in the second virtual computing element (via triggering devices 1306, 1308, 1310 that provides the event triggering for executing functions to proper execution environment) (Abstract; [0664]; [0150]; [0154]; [0160]; [0174]; [0834]; [0849]); and 
cause the portion of marked code identified in the request to be executed (FaaS function code 412 that has FaaS-related information is to be executed specifically with a FaaS execution environment, for example) ([0002]; [0160]; [0338]).
Even though Haghighat does not explicitly use the term “marked code”, one of ordinary skill in the art would understand that the FaaS function code 412 could be interpreted, under the broadest reasonable interpretation, as “marked code” that indicates it having FaaS-related information to run in an FaaS environment (Abstract; Fig. 5; [0160]; [0177]; [0246]; [1200]; [0316]; [0339]-[0340]; [1041]; [1044]-[1045]).  But nonetheless, Dutt explicitly teaches a system/method to instrument software code that involves marking one or more blocks of code in an application program to provide a marked code. The marking may comprise inserting a marker at each of the one or more blocks according to a marking application programming interface (API). The one or more of the blocks of code marked according to the marking API may be transformed so that one or more functions are performed for the marked blocks. The one or more functions may not be part of the application program. The method may include executing the application program and performing the one or more functions for the marked blocks (see Abstract; [0009]).  In addition, Dutt teaches a particular embodiment wherein a Induced Multi-threading (IMT) framework 101 may enable a developer to manually, or an automated code marker 103 to automatically, specify code portions or components of the application so that they can operate across different computers which may be based on different platforms, architectures, or execution environments ([0022]; [0031]; [0104]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Haghighat’s software program such that it would include Dutt’s IMT framework 101 with automated code marker 103, for example, because it would provide the predicted result of being able to specify portions of the software code to allow for multi-threading across different computers, different processors, and/or different platforms/architectures/execution environment.  In addition, Dutt’s IMT framework 101 may be utilized with Haghighat’s invention to improve the execution time of various types of applications or sottware code having portions of code that from time-to-time may be blocked from execution (Dutt – [0022]-[0024]; [0104]). 
Haghighat in view of Dutt does not explicitly teach that its specified marked code of a plurality of different execution environments for code execution have execution environments that are pre-configured.  However, Brandwine teaches having program code that can indicate a variety of run-time operating system execution environments that are preloaded, pre-initialized, and pre-configured ([0010]; [0019]; [0031]-[0032]).
It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Haghighat in view of Dutt’s marked code of a plurality of different execution environments for code execution such that the execution environments are pre-configured, as taught and suggested in Brandwine.  The suggestion/motivation for doing so would have been to provide the predicted result of increasing the speed of execution by significantly reducing the delay/latency associated with finding compute capacity that can handle the execution of the user code (Brandwine - [0019]).

As to claim 2, Haghighat teaches wherein the processing platform is further configured to determine an execution environment from the one or more execution environments specified in the marked code by: evaluating at least one selection criterion for the one or more execution environments and selecting an execution environment based on the evaluation (Platform monitor 1052 monitors various platform conditions that may trigger an action to be performed) ([0269]; [0462]).

As to claim 3, Haghighat teaches wherein the processing platform is further configured to evaluate at least one selection criterion for the one or more execution environments by: considering a remaining budget from a given quota for a first one of the execution environments; and selecting the first execution environment as the execution environment for the second virtual computing element to execute the marked code when sufficient remaining budget exists for the first execution environment (decision to migrate to another node or platform based on having sufficient computational resources) ([0269]; [0272]; [0309]; [0311]; [0313]; [0462]; [0472]; [0507]).

As to claim 4, Haghighat teaches wherein the processing platform is further configured to evaluate at least one selection criterion for the one or more execution environments by: considering a remaining budget from the given quota for at least a second one of the execution environments when insufficient remaining budget exists for the first execution environment; and selecting the second execution environment as the execution environment for the second virtual computing element to execute the marked code when sufficient remaining budget exists for the second execution environment (decision to migrate to another node or platform based on having sufficient computational resources) ([0269]; [0272]; [0309]; [0311]; [0313]; [0462]; [0472]; [0507]).

As to claim 5, Haghighat teaches wherein the processing platform is further configured to evaluate at least one selection criterion for the one or more execution environments by: defaulting to the first virtual computing element to execute the portion of the marked code when the one or more execution environments specified in the marked code fail to satisfy the at least one selection criterion (default features when invalid or violations occur) ([0178]).

As to claim 6, Haghighat teaches wherein the one or more execution environments specified in the marked code are evaluated based on a given order (Function 1404 may be executable in some desired order or based on sorting or scheduled by priority) ([0338]; [0340]).

As to claim 7, Haghighat teaches wherein the one or more execution environments comprise one or more execution environments specifically configured to accommodate one or more execution criteria ([0004]; [0158]; [0557]; [0162]).

As to claim 8, Haghighat teaches wherein the one or more execution criteria comprise one or more of compute-optimized execution, memory-optimized execution, storage-optimized execution, accelerator-optimized execution, general-purpose execution, and isolated execution ([0004]; [0151]; [0160]).

As to claim 9, Haghighat teaches wherein the processing platform is further configured to cause the portion of marked code identified in the request to be executed by managing orchestration of the execution (via orchestrator 3242) of the portion of the marked code within a selected one of the one or more execution environments (Abstract; [0853]; Fig. 32D).

As to claim 10, Haghighat teaches wherein the one or more execution environments specified in the marked code are pre-configured for code execution (If a function has run recently, a new function may be placed in an already “warm” container, decreasing instantiation latency. A warm container may be a container that was recently used to execute a function, or a container that is frequently used for function execution. Rather than tearing down the container after the function completes, the container may be retained for future function executions. Thus, the container may be considered “warm” in that the container does not need to be built, and is ready for immediate execution of a function.) ([0154]; [0160]).

As to claim 11, Haghighat teaches wherein the processing platform is further configured to access a service broker to obtain credentials for a selected one of the one or more execution environments (Security manager 410 that obtains security data, security attestation token 606, requirements, etc.) (Fig. 4; Abstract.; [0165]; [0177]).

As to claim 12, Haghighat teaches wherein each of the one or more portions of marked code are marked by a function wrapper or an annotation (Annotation) ([1041]; [1113]; [1194]).

As to claim 13, Haghighat teaches wherein the one or more portions of marked code comprise one or more application functions (Applications decomposed into functions [1200]).

As to claim 14, Haghighat teaches wherein the first virtual computing element is a first container and the second virtual computing element is a second container remote from the first container (One or more containers and a remote node to provision one of the containers) ([0563]).

As to claim 15, Haghighat teaches wherein the processing platform comprises a controller module (Orchestration module 506c or baseboard management controller) ([0155]; [0207]), one or more interceptor modules (API gateway 4506 that intercepts RPCs) ([1086]), one or more remote handler modules (RPC handler) ([1109]; [1115]), and a function registry module (Profile Manager 418 handles the information for mapping of functions) ([0164]).

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claims 3-5.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 21, it is rejected for the same reasons as stated in the rejection of claim 18.

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199